                   Case 1:21-mj-00391-SJB ECF No. 9, PageID.38 Filed 08/04/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                       CRIMINAL MINUTE SHEET
USA v.       Dennis Patrick Reid                                                         Mag. Judge: Sally J. Berens

    CASE NUMBER                          DATE               TIME (begin/end)            PLACE                    INTERPRETER


 1:21-mj-00391-SJB                      8/4/2021           10:05 AM - 10:33 AM        Grand Rapids


APPEARANCES:
Government:                                                Defendant:                                    Counsel Designation:
Daniel Y. Mekaru                                           Sean Tilton                                   FPD Appointment


          OFFENSE LEVEL                                   CHARGING DOCUMENT/COUNTS                         CHARGING DOCUMENT
                                                                                                         Read
Felony                                        Complaint                                                  Reading Waived

             TYPE OF HEARING                                         DOCUMENTS                            CHANGE OF PLEA

    First Appearance                                   Defendant's Rights                       Guilty Plea to Count(s)
    Arraignment:                                   ✔   Waiver of Preliminary Hearing            of the
         mute              nolo contendre              Consent to Mag. Judge for
                           guilty                                                               Count(s) to be dismissed at sentencing:
         not guilty
                                                       Other:
    Initial Pretrial Conference
                                                                                                Presentence Report:
✔   Detention         (waived       )                                                                  Ordered      Waived
✔   Preliminary    (waived      ✔   )              Court to Issue:                                   Plea Accepted by the Court
    Rule 5 Proceeding                                 Report & Recommendation
                                                                                                     No Written Plea Agreement
                                                   ✔ Order of Detention
    Revocation/SRV/PV
                                                      Order to file IPTC Statements
    Bond Violation                                                                                    EXPEDITED RESOLUTION
                                                   ✔ Bindover Order
    Change of Plea                                    Order Appointing Counsel                       Case appears appropriate for
    Sentencing                                     ✔ Other:
                                                                                                     expedited resolution
    Other:                                         Rule 5(f) Order


                       ADDITIONAL INFORMATION                                                      SENTENCING
                                                                             Imprisonment:
                                                                             Probation:
                                                                             Supervised Release:
                                                                             Fine: $
                                                                             Restitution: $
                                                                             Special Assessment: $
                                                                             Plea Agreement Accepted:             Yes    No
                                                                             Defendant informed of right to appeal:         Yes     No
                                                                             Counsel informed of obligation to file appeal:  Yes    No


                  CUSTODY/RELEASE STATUS                                                 BOND AMOUNT AND TYPE

Detained                                                                 $

CASE TO BE:           Set for Hearing before Mag. Judge                  TYPE OF HEARING: Arraignment/IPTC if Indicted

Reporter/Recorder:          Digitally Recorded                           Courtroom Deputy:           J. Norton
